EX-26 Organizational Chart Company State of Organization Control/Ownership Allied Life Brokerage Agency, Inc. Iowa 100% Jackson National Life Insurance Company Ascent Holdings Limited England 50% Prudential Property Investment Managers Limited Ascent Insurance Brokers (Corporate) Limited England 100% Ascent Insurance Brokers Limited Ascent Insurance Brokers Limited England 100% Ascent HoldingsLimited Ascent Insurance Management Limited England 100% Ascent Holdings Limited BOCI – Prudential Asset Management Limited Hong Kong 36% Prudential Corporation Holdings Limited BOCI – Prudential Trustee Limited Hong Kong 36% Prudential Corporation Holdings Limited Brooke (Holdco1) Inc. Delaware 100% Prudential (US Holdco 1) Limited Brooke Holdings LLC Delaware 100% Nicole Finance Inc. Brooke Holdings (UK) United Kingdom 100% Brooke UK LLC Brooke (Jersey) Limited Jersey 100%Prudential Group Holdings Limited Brooke Life Insurance Company Michigan 100% Brooke Holdings LLC Brooke UK LLC Delaware 100% Brooke (Holdco 1) Inc. CIMPL Pty Limited Australia 100% PPM Capital (Holdings) Limited CITICPrudential Life Insurance Company Limited China 50% Prudential Corporation Holdings Limited CITIC – Prudential Fund Management Company Limited China 49% Prudential Corporation Holdings Limited CSU One Limited United Kingdom 100% Prudential Group Holdings Limited Canada Property (Trustee) No 1 Limited Jersey 100% Canada Property Holdings Limited Canada Property Holdings Limited England 100% M&G Limited Curian Capital, LLC Michigan 100% Jackson National Life Insurance Company Curian Clearing LLC Michigan 100% Jackson National Life Insurance Company Eastspring Al-Wara Investments Berhad Malaysia 100% Prudential Corporation Holdings Limited Eastspring Asset Management Korea Co. Ltd. Korea 100% Prudential Corporation Holdings Limited Eastspring Investments (Hong Kong) Limited Hong Kong 100% Prudential Corporation Holdings Limited Eastspring Investments (Luxembourg) S.A. Luxembourg 100% Prudential Holdings Limited Eastspring Investments (Singapore) Limited Singapore 100% Prudential Singapore Holdings Pte. Limited Eastspring Investments (UK) Limited England 100% Prudential Corporation Holdings Limited Eastspring Investments Berhad Malaysia 100% Nova Sepadu Sdn. Bhd. Eastspring Investments Fund Management Limited Liability Company Vietnam 100% Prudential Vietnam Assurance Private Ltd Eastspring Investments Incorporated Delaware 100% Prudential Holdings Limited Eastspring Investments Limited Japan 100% Prudential Corporation Holdings Limited Eastspring Investments Limited United Arab Emirates 100% Prudential Corporation Holdings Limited Eastspring Securities Investment Trust Co. Ltd. Taiwan 99.54% Prudential Corporation Holdings Limited Eastspring Investments Services Pte. Ltd. Singapore 100% Prudential Singapore Holdings Pte. Limited First Dakota, Inc. North Dakota 100% IFC Holdings, Inc. First Dakota of Montana, Inc. Montana 100% IFC Holdings, Inc. First Dakota of New Mexico, Inc. New Mexico 100% IFC Holdings, Inc. First Dakota of Texas, Inc. Texas 100% IFC Holdings, Inc. First Dakota of Wyoming, Inc. Wyoming 100% IFC Holdings, Inc. Furnival Insurance Company PCC Limited Guernsey 100% Prudential Group Holdings Limited GS Twenty Two Limited England 100% Prudential Group Holdings Limited Geoffrey Snushall Limited England 100% Snushalls Team Limited Hermitage Management, LLC Michigan 100% Jackson National Life Company Insurance Holborn Bars Nominees Limited England 100% M&G Investment Management Limited Holborn Finance Holding Company England 100% Prudential Securities Limited Hyde Holdco 1 Limited England 100% Prudential GroupHoldings Limited ICICI Prudential Asset Management Company Limited India 49% Prudential Corporation Holdings Limited ICICI Prudential Life Insurance Company Limited India 25.95% Prudential Corporation Holdings Limited ICICI Prudential Pension Funds Management Company Ltd. India 100% ICICI Prudential Life Insurance Company Limited ICICI Prudential Trust Limited India 49% Prudential Corporation Holdings Limited IFC Holdings, Inc. d/b/a INVEST Financial Corporation Delaware 100% National Planning Holdings Inc. INVEST Financial Corporation Insurance Agency Inc. of Alabama Alabama 100% INVEST Financial Corporation Insurance Agency, Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Connecticut Connecticut 100% INVEST Financial Corporation Insurance Agency, Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Delaware Delaware 100% IFC Holdings, Inc. d/b/a INVEST Financial Corporation INVESTFinancial Corporation Insurance Agency Inc. of Georgia Georgia 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Illinois Illinois 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Maryland Maryland 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Massachusetts Massachusetts 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Montana Montana 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Nevada Nevada 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of New Mexico New Mexico 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Ohio Ohio 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Oklahoma Oklahoma 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of South Carolina South Carolina 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Texas Texas 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency Inc. of Wyoming Wyoming 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware INVEST Financial Corporation Insurance Agency PA of Mississippi Mississippi 100% INVEST Financial Corporation Insurance Agency Inc. of Delaware Infracapital CI II Limited Scotland 100% M&G Limited Infracapital DF II Limited Scotland 100% M&G Limited Infracapital Employee Feeder GP Limited Scotland 100% M&G Limited Infracapital GP Limited England 100% M&G Limited Infracapital GP II Limited England 100% M&G Limited Infracapital Nominees Limited England 100% M&G Limited Infracapital SLP Limited England 100% M&G Limited Innisfree M&G PPP LLP England 35% M&G IMPPP1 Limited Investment Centers of America, Inc. North Dakota 100% IFC Holdings, Inc. Jackson National Asset Management, LLC Michigan 100% Jackson National Life Insurance Company Jackson National Life (Bermuda) Ltd. Bermuda 100% Jackson National Life Insurance Company Jackson National Life Distributors LLC Delaware 100% Jackson National Life Insurance Company Jackson National Life Insurance Company Michigan 100% Brooke Life Insurance Company Jackson National Life Insurance Company of New York New York 100% Jackson National Life Insurance Company JNL Southeast Agency, LLC Michigan 100% Jackson National Life Insurance Company M&G (Guernsey) Limited Guernsey 100% M&G Limited M&G Financial Services Limited United Kingdom 100% M&G Limited M&G Founders 1 Limited United Kingdom 100% M&G Limited M&G General Partner Inc. Cayman Islands 100% M&G Limited M&G Group Limited England 100% Prudential plc M&G IMPPP 1 Limited United Kingdom 100% M&G Limited M&G International Investments Limited England 100% M&G Limited M&G International Investments Limited Austria (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Limited France (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Limited Germany (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Italy (Branch only) 100% M&G International Investments Limited M&G International Investments Limited Spain (Representative Bureau) 100% M&G International Investments Limited M&G International Investments Nominees Limited England 100% M&G International Investments Limited M&G Investment Management Limited England 100% M&G Limited M&G Investments (Hong Kong) Limited Hong Kong 100%M&G Limited M&G Investments (Singapore) Pte. Ltd. Singapore 100% M&G Limited M&G Limited England 100% M&G Group Limited M&G Management Services Limited England 100% M&G Limited M&G Nominees Limited United Kingdom 100% M&G Limited M&G RED Employee Feeder GP Limited Scotland 100% M&G Limited M&G RED GP Limited Guernsey 100% M&G Limited M&G RED II Employee Feeder GP Limited Scotland 100% M&G Limited M&G RED II GP Limited Scotland 100% M&G Limited M&G RED II SLP GP Limited Scotland 100% M&G Limited M&G RED III Employee Feeder GP Limited Scotland 100% M&G Limited M&G RED III GP Limited Guernsey 100% M&G Limited M&G RED III SLP GP Limited Scotland 100% M&G Limited M&G RED SLP GP Limited Scotland 100% M&G Limited M&G RPF GP Limited England 100% Prudential Property Investment Managers Limited M&G RPF Nominee 1 Limited England 100% Prudential Property Investment Managers Limited M&G RPF Nominee 2 Limited England 100% Prudential Property Investment Managers Limited M&G SIF Management Company (Ireland) Limited Ireland 100% M&G Limited M&G Securities Limited United Kingdom 100% M&G Limited M&G UKCF II GP Limited England 100% M&G Limited MM&S (2375) Limited Scotland 100% The Prudential Assurance Company Limited Mission Plans of America, Inc. Texas 100% Jackson National Life Insurance Company National Planning Corporation Delaware 100% National Planning Holdings, Inc. National Planning Corporation Insurance Agency Inc. of Nevada Nevada 100% National Planning Corporation National Planning Holdings, Inc. Delaware 100% Brooke Holdings LLC National Planning Insurance Agency Inc. Alabama 100% National Planning Corporation National Planning Insurance Agency Inc. Florida 100% National Planning Corporation National Planning Insurance Agency Inc. Georgia 100% National Planning Corporation National Planning Insurance Agency Inc. Idaho 100% National Planning Corporation National Planning Insurance Agency Inc. Massachusetts 100% National Planning Corporation National Planning Insurance Agency Inc. Montana 100% National Planning Corporation National Planning Insurance Agency Inc. Oklahoma 100% National Planning Corporation National Planning Insurance Agency Inc. Texas 100% National Planning Corporation National Planning Insurance Agency Inc. Wyoming 100% National Planning Corporation Nicole Finance Inc. Delaware 100% Brooke UK LLC North Sathorn Holdings Company Limited Thailand 100% Prudential Corporation Holdings Limited Nova Sepadu Sdn Bhd Malaysia 96% Sri Han Suria Sdn Berhad PCA IP Services Limited Hong Kong 100% Prudential Corporation Holdings Limited PCA Life Assurance Company Limited Taiwan 99.81% Prudential Corporation Holdings Limited PCA Life Insurance Company Limited (Japan) Japan 100% Prudential Corporation Holdings Limited PCA Life Insurance Company Limited (Korea) Korea 100% Prudential Corporation Holdings Limited PCA Reinsurance Co. Ltd. Malaysia 100% Prudential Holdings Limited PGDS (UK One) Limited England 100% Prudential Group Holdings Limited PGDS (US One) LLC Delaware 100% Jackson National Life Insurance Company PPIM Japan Co Ltd. Japan 100% Prudential Property Investment Management (Singapore) Pte. Limited PPIM Korea Co Ltd. Korea 100% Prudential Property Investment Management (Singapore) Pte. Limited PPM America, Inc. Delaware 100% PPM Holdings, Inc. PPM Capital (Holdings) Limited England 100% M&G Limited PPM Finance, Inc. Delaware 100% PPM Holdings, Inc. PPM Holdings, Inc. Delaware 100% Brooke Holdings LLC PPM Managers GP Limited Scotland 100% M&G Limited PPM Ventures (Asia) Limited Hong Kong 100% PPM Capital (Holdings) Limited PPMC First Nominees Limited England 100% The Prudential Assurance Company Limited PPS Five Limited England 100% Reeds Rains Prudential Limited PPS Nine Limited United Kingdom 100% Prudential Property Services Limited PPS Twelve Limited United Kingdom 100% Prudential Property Services Limited PRUPIM France France (Branch Only) 100% Prudential Property Investment Managers Limited PT Eastspring Investments Indonesia Indonesia 99% Eastspring Investments (Hong Kong) Limited PT Prudential Life Assurance Indonesia 94.6% Prudential Corporation HoldingsLimited PVM Partnerships Limited United Kingdom 100% The Prudential Assurance Company Limited Pacus (UK) Limited United Kingdom 100% The Prudential Assurance Company Limited Park Avenue (Singapore Two) Limited Gibraltar 100% Prudential Group Holdings Limited Pru Life Assurance Limited Singapore 100% Prudential Singapore Holdings Pte Limited Pru Life Insurance Corporation of UK Philippines 100% Prudential Corporation Holdings Limited Prudence Foundation Limited Hong Kong 100% Prudential Corporation Holdings Limited Prudential (B1) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (B2) Limited Gibraltar 100% Prudential (Netherlands) BV Prudential (Cambodia) Life Assurance Plc Cambodia 100% Prudential Corporation Holdings Limited Prudential (Gibraltar Two) S.a.r.l. Luxembourg 100% Prudential Capital Holding Company Limited Prudential (Gibraltar) Limited Gibraltar 100% Prudential Group Holdings Limited Prudential (Namibia) Unit Trusts Limited Namibia 93% Prudential Portfolio Managers (Namibia) (Pty) Limited Prudential (Netherlands One) Limited England 100% Prudential Group Holdings Limited Prudential (Netherlands) BV Netherlands 100% Prudential Group Holdings Limited Prudential (US Holdco 1) Limited England 100% Prudential US Limited Prudential (US Holdco 2) Gibraltar 100% Prudential Group Holdings Limited Prudential / M&G UKCF GP Limited England 100% M&G Limited Prudential Annuities Limited England 100% The Prudential Assurance Company Limited Prudential Assurance Company Singapore (Pte) Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Assurance Malaysia Berhad Malaysia 100% Sri Han Suria Sdn Berhad Prudential Atlantic Reinsurance Company Limited Ireland 100% Prudential Corporation Holdings Limited Prudential Australia One Limited England 100% Prudential Group Holdings Limited Prudential BSN Takaful Berhad Malaysia 49% Prudential Corporation Holdings Limited Prudential Capital (Singapore) Pte.Ltd. Singapore 100% Prudential Capital Holding Company Ltd. Prudential Capital Holding Company Limited England 100% Prudential plc Prudential Capital PLC England 100% Prudential Capital Holding Company Limited Prudential Capital Luxembourg S.a.r.l. Luxembourg 100% Prudential Capital Holding Company Ltd. Prudential Corporate Pensions Trustee Limited England 100% The Prudential Assurance Company Limited Prudential Corporation Asia Limited Hong Kong 100% Prudential plc Prudential Corporation Australasia Holdings Pty Limited Australia 100% Prudential Group Holdings Limited Prudential plc England Publicly Traded Prudential Corporation Holdings Limited England 100% Prudential Holdings Limited Prudential Corporation Limited England 100% Prudential Group Holdings Limited Prudential Distribution Limited Scotland 100% Prudential Financial Services Limited Prudential Europe Assurance Holdings plc Scotland 100% MM&S (2375) Limited Prudential Financial Services Limited England 100% Prudential plc Prudential Five Limited England 100% Prudential Group Holdings Limited Prudential Four Limited England 100% Prudential Group Holdings Limited Prudential GP Limited Scotland 100% M&G Limited Prudential General Insurance Hong Kong Limited Hong Kong 100% The Prudential Assurance Company Limited Prudential Group Holdings Limited England 100% Prudential plc Prudential Group Pensions Limited England 100% Prudential Financial Services Limited Prudential Group Secretarial Services Limited England 100% Prudential Group Holdings Limited Prudential Health Holdings Limited England 25% The Prudential Assurance Company Limited Prudential Health Limited England 100% Prudential Health Insurance Limited Prudential Health Insurance Limited England 100% Prudential Health Holdings Limited Prudential Health Services Limited England 100% Prudential Health Holdings Limited Prudential Holborn Life Limited England 100% The Prudential Assurance Company Limited Prudential Holdings Limited Scotland 100% Prudential plc Prudential Hong Kong Limited Hong Kong 100% The Prudential Assurance Company Limited Prudential IP Services Limited England 100% Prudential Group Holdings Limited Prudential International Assurance plc Ireland 100% Prudential Europe Assurance Holdings plc Prudential International Management Services Limited Ireland 100% Prudential Europe Assurance Holdings plc Prudential Jersey (No 2) Limited Jersey 100% Prudential Group Holdings Limited Prudential Jersey Limited Jersey 100% Prudential Group Holdings Limited Prudential Lalondes Limited England 100% Prudential Property Services Limited Prudential Life Assurance (Thailand) Public Company Limited Thailand 42.59% North Sathorn Holdings Company Limited 32.11% Staple Limited 24.82% Prudential Corporation Holdings Limited 0.48% Others Prudential Lifetime Mortgages Limited Scotland 100% The Prudential Assurance Company Limited Prudential Luxembourg S.a.r.l. Luxembourg “A” Shares: 24.65% Prudential Securities Limited 4.58% Prudential Corporation Limited 14.54% Holborn Finance Holding Co. 9.40% Park Avenue (Singapore Two) Ltd. 9.40% Prudential (Gibraltar) Ltd. 9.45% Prudential Australia One Ltd. 27.98% Prudential plc “B” Shares:100% Prudential plc Prudential Pensions Limited England 100% The Prudential Assurance Company Limited Prudential Personal Equity Plans Limited England 100% M&G Limited Prudential Polska sp.z.oo Poland 100% Prudential Financial Services Limited Prudential Portfolio Managers (Namibia) (Pty) Limited Namibia 75% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Portfolio Managers (South Africa) (Pty) Limited South Africa 49.99% M&G Limited Prudential Portfolio Managers (South Africa) Life Limited South Africa 99.4% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Portfolio Managers Unit Trusts Limited South Africa 94% Prudential Portfolio Managers (South Africa) (Pty) Limited Prudential Process Management Services India Private Limited India 99.97% Prudential Corporation Holdings Limited 0.03% Prudential UK Services Limited Prudential Property Investment Managers (Luxembourg) S.A. Luxembourg 100% Prudential Property Investment Managers Limited Prudential Properties Trusty Pty Limited Australia 100% The Prudential Assurance Company Limited Prudential Property Investment Management (Singapore) Pte Limited Singapore 67% Prudential Property Investment Managers Limited 33% Prudential Singapore Holdings Pte Limited Prudential Property Investment Managers Limited United Kingdom 100% M&G Limited Prudential Property Services (Bristol) Limited England 100% Prudential Property Services Limited Prudential Property Services Limited England 100% Prudential plc Prudential Protect Limited England 100% Prudential Health Holdings Limited Prudential Quest Limited England 100% Prudential Group Holdings Limited Prudential Retirement Income Limited Scotland 100% The Prudential Assurance Company Limited Prudential Securities Limited England 50% Prudential (B1) Limited 50% Prudential (B2) Limited Prudential Services Asia Sdn Bhd Malaysia 100% Prudential Corporation Holdings Limited Prudential Services Limited England 100% PrudentialGroup Holdings Limited Prudential Services Singapore Pte Limited Singapore 100% Prudential Singapore Holdings Pte Limited Prudential Singapore Holdings Pte Limited Singapore 100% Prudential Corporation Holdings Limited Prudential Staff Pensions Limited England 100% Prudential Group Holdings Limited Prudential Trustee Company Limited England 100% M&G Limited Prudential UK Services Limited Scotland 100% Prudential Financial Services Limited Prudential US Limited England 100% Prudential plc Prudential Unit Trusts Limited England 100% M&G Limited Prudential Vietnam Assurance Private Limited Vietnam 100% Prudential Corporation Holdings Limited Prudential Vietnam Finance Company Limited Vietnam 100% Prudential Holborn Life Limited Prutec Limited England 100% The Prudential Assurance Company Limited Quinner AG Germany 100% Prudential Group Holdings Limited REALIC of Jacksonville Plans, Inc. Texas 100% Jackson NationalLife Insurance Company Reeds Rain Prudential Limited United Kingdom 100% Prudential Property Services Limited ROP, Inc. Delaware 100% Jackson National Life Insurance Company Rift GP 1 Limited Scotland 100% M&G Limited Rift GP 2 Limited Scotland 100% M&G Limited SII Insurance Agency, Inc. Massachusetts 100% SII Investments, Inc. SII Insurance Agency, Inc. Wisconsin 100% SII Investments, Inc. SII Investments, Inc. Wisconsin 100% National Planning Holdings, Inc. SII Ohio Insurance Agency, Inc. Ohio 100% SII Investments, Inc. Scottish Amicable Finance plc Scotland 100% The Prudential Assurance Company Limited Scottish Amicable ISA Managers Limited Scotland 100% The Prudential Assurance Company Limited Scottish Amicable Life Assurance Society Scotland 100% The Prudential Assurance Company Limited Scottish Amicable PEP and ISA Nominees Limited Scotland 100% Scottish Amicable Life Assurance Society Snushalls Team Limited England 100% Prudential Property Services Limited Squire Reassurance Company LLC Michigan 100% Jackson National Life Insurance Company Squire Capital I LLC Michigan 100% Jackson National Life Insurance Company Squire Capital II LLC Michigan 100% Jackson National Life Insurance Company Sri Han Suria Sdn Berhad Malaysia 51% Prudential Corporation Holdings Limited SRLC Management America Corp. Delaware 100% Jackson National Life Insurance Company Stableview Limited England 100% M&G Limited Staple Limited Thailand 100% Prudential Corporation Holdings Limited Staple Nominees Limited England 100% Prudential Personal Equity Plans Limited Thames Insurance Brokers Limited England 100% Ascent Insurance Brokers Limited The First British Fixed Trust Company Limited England 100% M&G Limited The Prudential Assurance Company Limited England 100% Prudential plc True Prospect Limited British Virgin Islands 100% Prudential Corporation Holdings Limited VFL International Life Company SPC, Ltd. Cayman Islands 100% Jackson National Life Insurance Company
